Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 16/438,241 filed on January 24, 2022.
Applicant's request for reconsideration of the 35 USC § 112 of the rejection of the last Office action is persuasive and, therefore, the 35 USC § 112 of that action is withdrawn.

Response to Arguments

Applicant’s arguments have been fully considered but are not persuasive.  In particular:
  Applicant argues: Tate and Surnilla fail to teach selecting routes based on fuel availability at fuel stations along with supplying the first fuel to the engine exhaust.
In response to the above argument, Examiner respectively disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  Given the broadest interpretation, as claimed it is the examiner’s position, the reference of record teaches what he is argued. As noted in Tate, abstract, the optimized route is selected between first location and second location using the measured of available energy. Thus, the selection of route is not before measuring the available energy, it is done after measuring the available energy. 
Applicant argues: the fueling station along with fuel availability is selected following determination of the vehicle trip plan, which includes a vehicle route and, as such, the route (e.g., the vehicle trip plan) is not selected based on fuel availability at fueling stations.
Regarding the applicant’s argument,  Examiner respectively disagrees. Examiner relies on Surnilla to teach the fuel at fuel stations. Surnilla teaches display one or more fueling profiles for the engine's fuel system in response to a fuel level in one or more of the fuel tanks falling below a threshold and/or in response to an operator refueling request. The displayed fueling profile may include, a fuel type to be refilled in each tank, an fuel amount to be refilled, a fuel ratio between the different fuels, a location of one or more fueling stations wherein refueling according to the displayed fuel profile may be performed, and directions to each of the one or more fueling stations (¶0033). The claim does not recite selection of the route based on the fuel station as argued above. The claim recites the selection of route is based on the fuel availability which is disclosed by Tate (abstract). However, Tate does not explicitly disclose the availability of fuel at one or more fuel stations. Surnill, in the same field of endeavor, teaches displaying the fuel level  in the fuel tank.. fuel type to be refilled in each tank, fuel ratio between different fuel, a location of one or more fueling stations wherein refueling according to the displayed fuel profile may be performed, i.e. displays fuel stations based on the profiles such as fuel type, fuel ratio between fuels etc.. Thus, Examiner believes Tate in view of Surnill discloses the argued limitation. 
Applicant argues: Kumar teaches that a fuel combustion ratio of a vehicle may be based on emission requirements, power requirements, and other conditions, including fuel availability. However, Kumar is silent as to selecting a route based on fuel availability and supplying the first fuel to an engine exhaust.
Above arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the phrase “first fuel not included in the fuel ratio” is not supported in the specification. The specification discloses first and second fuel and combusting the first and second fuel at a fuel combustion ratio .. however does not disclose the first fuel not include in the fuel ratio.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, the phrase “first fuel not included in the fuel ratio” is unclear because said phrase contradicts the limitation in claims 28 and 40, “the fuel ratio of the first fuel and second fuel”.  In other words said claims recite the fuel ratio consists of first and second fuel and the same claims later recite the first fuel is not included in the fuel ratio. 
Claims 29-39 are rejected under 35 USC § 112 for their dependency on claim 28. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 28-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tate (2013/0151028) in view of Surnilla (2011/0137470) and further in view of Robitschko (2006/0011179).

Regarding claim 21, Tate discloses a method for operating a mobile asset (abstract, “providing routing for an automotive vehicle”), comprising: 
	selecting a route from a plurality of possible routes along which the mobile asset is operable to travel based on fuel availability information for at least one of a first fuel or a second fuel (abstract, “select an optimized route between the first location and the second location using the measure of available energy”, ¶0018, “the navigation system 110 determines a recommended route of travel for the vehicle 100 based on a measure of availability of the primary energy source 101”, ¶0068, “ the primary energy source and the secondary energy source such as gasoline or diesel fuel”) 
	Tate discloses a route from an origin and a desired or intended destination along the plurality of possible routes (¶0060, “energy cost for the vehicle to travel from the origin to the destination … via a most energy-efficient route of travel of those potential routes of travel between the origin and the destination”);
	While Tate discloses supplying energy from the primary energy source and secondary energy source  based on the selected route (¶0066, “ if there is not sufficient availability of the primary energy source for the vehicle to travel between the origin 301 and the destination 302 of FIG. 3, the optimal route will include a first portion 308 using the primary energy source and a second portion 310 using the secondary energy source”); Tate does not explicitly disclose one or more fuel stations, and supplying an engine of the mobile asset with the first fuel and the second fuel at a fuel combustion ratio for combustion in at least one cylinder of the engine, the fuel combustion ratio selected based on the selected route.
	Surnilla, in the same field of endeavor, teaches one or more fuel stations, and supplying an engine of the mobile asset with the first fuel and the second fuel at a fuel combustion ratio for combustion in at least one cylinder of the engine (¶0022, “selectively supply the first fuel from first fuel tank 130 or the second fuel … for direct injection of the first or second fuel to cylinders of engine 10 ”), (¶0022, “By selectively supplying each of the different fuel types to the DI fuel injectors, different combustion modes may be performed throughout engine operation”) ratio selected based on the selected route (¶0048, “profiles may include details such as a fuel type, a fuel amount, a fuel ratio between the fuels (such as, a ratio between a first fuel and a second fuel), one or more fueling stations (where fuel according to a selected fueling profile can be received), and directions to each of the one or more fueling stations.”, ¶0043, “selectively adjust the ratio of gasoline and ethanol injection with respect to one another in real time, different desired amounts of the different fuels to be used over the future trip plan may be scheduled taking into account the future environmental conditions. For example, if the trip plan calls for mountainous driving in dry weather, a greater amount of ethanol may be used over the trip”. ¶0053, “one or more fueling profiles based on .. alternate routes available in case of congestion”)
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the multiple energy routing system as disclosed by Tate to incorporate the supply of fuel ratio to the engine as taught by Surnilla for the purpose of improve the performance of the engine by reducing the fast depletion of the ethanol fuel following refueling. 
	Tate does not explicitly disclose supplying an engine exhaust with a third amount of the first fuel based on an actual emission level.
	Robitschko, in the same field of endeavor, teaches supplying an engine exhaust with a third amount of the first fuel based on an actual emission level (¶0031, “while a third fuel type is regulated. A major advantage of the method according to the invention is that even when there are changes in the mixing ratio of different fuels at any chosen point in time the reaching of the desired NO.sub.x emission values is assured”, claim 3, “wherein the quantity of the second fuel supplied to the internal combustion engine per unit of time is regulated ..by the quantity of the second fuel in an exhaust of the internal combustion engine”, abstract, “ the internal combustion engine is supplied at least some of the time with a first fuel and at least some of the time with a second fuel, the quantity of the first fuel supplied to the internal combustion engine per unit of time being controlled according to a preset control actual value or kept constant and the quantity of the second fuel supplied to the internal combustion engine per unit of time to reach a presettable nitrogen oxide emission value being regulated”. As best understood by the Examiner, Examiner, construes the third amount of first fuel as adjusting the amount of a fuel type to meet the emission requirements).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the multiple energy routing system as disclosed by Tate to incorporate supplying an engine exhaust with a third amount of the first fuel based on an actual emission level as taught by Robitschko for the purpose of generate an optimum degree of efficiency by regulating the internal engine performance. 
	Regarding claim 22, Surnilla, in the same field of endeavor, teaches wherein the fuel combustion ratio is further selected based on a projected exhaustion of the first fuel that does not precede a projected exhaustion of the second fuel, and wherein the mobile asset is unable to operate with the second fuel alone (¶0043, “the vehicle can selectively adjust the ratio of gasoline and ethanol injection with respect to one another in real time, different desired amounts of the different fuels to be used over the future trip plan may be scheduled taking into account the future environmental conditions. For example, if the trip plan calls for mountainous driving in dry weather, a greater amount of ethanol may be used over the trip, than for a plan that calls for driving in wet weather over generally flat terrain. As such, as described below, the routines may generate different requested fuel filling amounts to be provided at the filling station.”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the multiple energy routing system as disclosed by Tate to incorporate the supply of fuel ratio to the engine as taught by Surnilla for the purpose of improve the performance of the engine by reducing the fast depletion of the ethanol fuel following refueling. 
	Regarding claim 23, Surnilla, in the same field of endeavor, teaches wherein the fuel combustion ratio is further selected so that the projected exhaustion of a particular fuel selected from the first fuel and the second fuel does not precede projected arrival of the mobile asset at a location Page 3 of 9Preliminary Amendment for Docket No. 260472A-2where the mobile asset is resupplied with that particular fuel the fuel combustion ratio further based on the fuel availability information along the selected route (¶0033, “engine controller 12 may suggest and display one or more fueling profiles for the engine's fuel system in response to a fuel level in one or more of the fuel tanks falling below a threshold and/or in response to an operator refueling request. The displayed fueling profile may include, without being limited to, a fuel type to be refilled in each tank, an fuel amount to be refilled, a fuel ratio between the different fuels, a location of one or more fueling stations wherein refueling according to the displayed fuel profile may be performed, and directions to each of the one or more fueling stations.”, ¶0043, “¶0043, “the vehicle can selectively adjust the ratio of gasoline and ethanol injection with respect to one another in real time, different desired amounts of the different fuels to be used over the future trip plan may be scheduled taking into account the future environmental conditions. For example, if the trip plan calls for mountainous driving in dry weather, a greater amount of ethanol may be used over the trip, than for a plan that calls for driving in wet weather over generally flat terrain. As such, as described below, the routines may generate different requested fuel filling amounts to be provided at the filling station.”).   
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the multiple energy routing system as disclosed by Tate to incorporate the supply of fuel ratio to the engine as taught by Surnilla for the purpose of improve the performance of the engine by reducing the fast depletion of the ethanol fuel following refueling. 
	Regarding claim 24, Surnilla further teaches wherein the fuel combustion ratio being selected based on the selected route includes the fuel combustion ratio being selected based on route information for the selected route, the route information including one or more of projected mobile asset location information, projected fuel usage information, projected engine speed information, projected engine load information, projected engine emission information, or fuel station location information for one or more fuel stations along the selected route (¶0043, “the vehicle can selectively adjust the ratio of gasoline and ethanol injection with respect to one another in real time, different desired amounts of the different fuels to be used over the future trip plan may be scheduled taking into account the future environmental conditions. For example, if the trip plan calls for mountainous driving in dry weather, a greater amount of ethanol may be used over the trip, than for a plan that calls for driving in wet weather over generally flat terrain. As such, as described below, the routines may generate different requested fuel filling amounts to be provided at the filling station.”).   
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the multiple energy routing system as disclosed by Tate to incorporate the supply of fuel ratio to the engine as taught by Surnilla for the purpose of improve the performance of the engine by reducing the fast depletion of the ethanol fuel following refueling. 
	Regarding claim 28, claim 28 is rejected using the same art and rationale used to reject claim 1.  
	Furthermore, Tate does not explicitly disclose supplying an engine exhaust with an amount of the first fuel not included in the fuel ratio. 
	As best understood by the Examiner, Eaminer construes the amount as an amount not included in the fuel ratio as amount of fuel that is different from the previous amount.
	 Robitschko, in the same field of endeavor, teaches supplying an engine exhaust with an amount of the first fuel not included in the fuel ratio (¶0031, “while a third fuel type is regulated. A major advantage of the method according to the invention is that even when there are changes in the mixing ratio of different fuels at any chosen point in time the reaching of the desired NO.sub.x emission values is assured”, claim 3, “wherein the quantity of the second fuel supplied to the internal combustion engine per unit of time is regulated ..by the quantity of the second fuel in an exhaust of the internal combustion engine”, abstract, “ the internal combustion engine is supplied at least some of the time with a first fuel and at least some of the time with a second fuel, the quantity of the first fuel supplied to the internal combustion engine”). 





	Regarding claim 29, Tate discloses wherein selecting the fuel ratio and the route comprises: 
	selecting the route from the plurality of possible routes (abstract, “to select an optimized route between the first location and the second location using the measure of available energy and the characteristics of the plurality of segments.”); and 
	selecting the fuel ratio based on availability information for the first fuel and second fuel at one or more fuel stations along the selected route so that a projected exhaustion of a particular fuel selected from the first fuel and the second fuel does not precede projected arrival of the mobile asset at a fuel station where the mobile asset is resupplied with that particular fuel, the fuel ratio further selected based on the selected route and not non-selected routes (¶0033, “engine controller 12 may suggest and display one or more fueling profiles for the engine's fuel system in response to a fuel level in one or more of the fuel tanks falling below a threshold and/or in response to an operator refueling request. The displayed fueling profile may include, without being limited to, a fuel type to be refilled in each tank, an fuel amount to be refilled, a fuel ratio between the different fuels, a location of one or more fueling stations wherein refueling according to the displayed fuel profile may be performed, and directions to each of the one or more fueling stations.”, ¶0043, “¶0043, “the vehicle can selectively adjust the ratio of gasoline and ethanol injection with respect to one another in real time, different desired amounts of the different fuels to be used over the future trip plan may be scheduled taking into account the future environmental conditions. For example, if the trip plan calls for mountainous driving in dry weather, a greater amount of ethanol may be used over the trip, than for a plan that calls for driving in wet weather over generally flat terrain. As such, as described below, the routines may generate different requested fuel filling amounts to be provided at the filling station.”).    
	Regarding claim 30, Tate discloses -wherein the mobile asset is unable to operate with the second fuel alone (¶0066, “ if there is not sufficient availability of the primary energy source for the vehicle to travel between the origin 301 and the destination 302 of FIG. 3, the optimal route will include a first portion 308 using the primary energy source and a second portion 310 using the secondary energy source”).
	Regarding claim 31, Surnilla teaches wherein selecting the fuel ratio and the route comprises: 
	selecting the fuel ratio based on one or more of fuel market information and mobile asset operation information (¶0048, “fueling profiles may include details such as a fuel type, a fuel amount, a fuel ratio between the fuels (such as, a ratio between a first fuel and a second fuel), one or more fueling stations .. fuels available at the identified fueling stations, cost of individual fuels at the identified fueling stations, etc.”); and 
	selecting the route from the plurality of possible routes based on the selected fuel ratio and the fuel market information so that a projected exhaustion of a particular fuel selected from the first fuel and the second fuel does not precede projected arrival of the mobile asset at a fuel station where the mobile asset is resupplied with that particular fuel (¶0049, “ the vehicle may be navigated to a selected fueling station. In one example, at 318 the fueling station may be selected by the vehicle operator from the one or more displayed fueling stations based on the fueling profile previously selected by the operator from the one or more displayed fueling profiles”).  
	Regarding claim 32, Tate discloses wherein the mobile asset operation information includes one or more of a quantity of at least one of the first or second fuels present in respective mobile asset fuel sources or actual fuel usage information (¶0016, “provides information to occupants of the vehicle, including providing a recommended route of travel for the vehicle to a desired destination based on availability and characteristics of the primary energy source 101 and the secondary energy source 102 onboard the vehicle 100 and characteristics of nearby road segments”).  
	Regarding claim 33, Surnilla discloses wherein fuel market information includes, for at least one of the first fuel or the second fuel, one or more of availability information or price information, and wherein the fuel market information includes fuel market information for one or more fuel stations along the route (¶0048, “Additionally the fueling profiles may include information related to the fueling stations, such as, location of fueling stations in the vicinity, fuels available at the identified fueling stations, cost of individual fuels at the identified fueling stations, etc.”).  
	Regarding claim 34, Surnilla teaches wherein the route is further selected based on route information for each route of the plurality of possible routes, the route information including, for each route, one or more of projected mobile asset location information, projected fuel usage information, projected engine speed information, projected engine Page 6 of 9Preliminary Amendment for Docket No. 260472A-2load information, projected engine emission information, or fuel station location information for one or more fuel stations along each route (“the predicted future .. road grade, ..  and weather conditions at the destination and along the planned travel route. Additional environmental inputs may include .. determine a future predicted usage rate of a secondary fuel, such as directly injected ethanol .. if the trip plan calls for mountainous driving in dry weather, a greater amount of ethanol may be used over the trip, than for a plan that calls for driving in wet weather over generally flat terrain. As such, as described below, the routines may generate different requested fuel filling amounts to be provided at the filling station”).  
	Regarding claim 35, Tate discloses wherein mobile asset operation information includes one or more of a quantity of at least one of the first or second fuels present in respective mobile asset fuel sources, actual fuel usage information, actual engine speed information, actual engine load information, actual engine emission information, or actual mobile asset location information (abstract, “An energy indicator is configured to provide a measure of available energy from the primary energy source onboard the automotive vehicle”).  
	Regarding claim 36, Tate discloses wherein the first fuel comprises diesel, gasoline, or natural gas (¶0014).  
	Regarding claim 37, Tate discloses wherein the second fuel comprises natural gas, electricity, or hydrogen (¶0015).  
	Regarding claim 40, Tate discloses a method for operating a mobile asset (abstract, “providing routing for an automotive vehicle from a first location to a second location”), comprising: 
	propelling the mobile asset with a first fuel and a second fuel (abstract, “The automotive vehicle is configured to operate using a primary energy source and a secondary energy source. Examiner construes primary energy and secondary energy as first fuel and second fuel).
	selecting energy source from first and second energy sources for propelling the mobile asset and a route from a plurality of possible routes along which the mobile asset is operable to travel based on availability information for the first fuel and the second fuel at plural fuel stations along the plurality of possible routes (abstract, “select an optimized route between the first location and the second location using the measure of available energy”, ¶0018, “the navigation system 110 determines a recommended route of travel for the vehicle 100 based on a measure of availability of the primary energy source 101”, ¶0068, “ the primary energy source and the secondary energy source such as gasoline or diesel fuel.. ¶0066, “ if there is not sufficient availability of the primary energy source for the vehicle to travel between the origin 301 and the destination 302 of FIG. 3, the optimal route will include a first portion 308 using the primary energy source and a second portion 310 using the secondary energy source”). 
	Tate does not explicitly disclose the first fuel and the second fuel respectively stored in first and second separate tanks of the mobile asset, selecting a fuel ratio of the first fuel to the second fuel
	Surnilla teaches the first fuel and the second fuel respectively stored in first and second separate tanks of the mobile asset (¶0002, “engines may be configured with a dual fuel system including two fuel tanks for two varieties of fuels, such as gasoline and an ethanol fuel”); and selecting a fuel ratio of the first fuel to the second fuel (¶0043, “selectively adjust the ratio of gasoline and ethanol injection with respect to one another in real time, different desired amounts of the different fuels to be used over the future trip plan may be scheduled taking into account the future environmental conditions. For example, if the trip plan calls for mountainous driving in dry weather, a greater amount of ethanol may be used over the trip”. ¶0053, “one or more fueling profiles based on .. alternate routes available in case of congestion”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the multiple energy routing system as disclosed by Tate to incorporate the supply of fuel ratio to the engine as taught by Surnilla for the purpose of improve the performance of the engine by reducing the fast depletion of the ethanol fuel following refueling. 
	Tate does not explicitly disclose supplying an engine exhaust with an amount of the first fuel not included in the fuel ratio so that an actual emission level associated with combustion of the first and second fuels is less than or equal to a determined emission level.
	Robitschko, in the same field of endeavor, teaches supplying an engine exhaust with an amount of the first fuel not included in the fuel ratio so that an actual emission level associated with combustion of the first and second fuels is less than or equal to a determined emission level (¶0031, “while a third fuel type is regulated. A major advantage of the method according to the invention is that even when there are changes in the mixing ratio of different fuels at any chosen point in time the reaching of the desired NO.sub.x emission values is assured”, claim 3, “wherein the quantity of the second fuel supplied to the internal combustion engine per unit of time is regulated ..by the quantity of the second fuel in an exhaust of the internal combustion engine”, abstract, “ the internal combustion engine is supplied at least some of the time with a first fuel and at least some of the time with a second fuel, the quantity of the first fuel supplied to the internal combustion engine per unit of time being controlled according to a preset control actual value or kept constant and the quantity of the second fuel supplied to the internal combustion engine per unit of time to reach a presettable nitrogen oxide emission value being regulated”. As best understood by the Examiner, Examiner, construes the third amount of first fuel as adjusting the amount of a fuel type to meet the emission requirements).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the multiple energy routing system as disclosed by Tate to incorporate supplying an engine exhaust with a third amount of the first fuel based on an actual emission level as taught by Robitschko for the purpose of generate an optimum degree of efficiency by regulating the internal engine performance. 

Claims 25-27 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tate (2013/0151028) in view of Surnilla (2011/0137470), Robitschko (2006/0011179) as applied to claim 21 and further in view of Kumar (9,201,409).

	Regarding claim 25, Tate does not explicitly disclose wherein the fuel combustion ratio is further selected based on mobile asset operation information including one or more of actual engine speed information, actual engine load information, actual engine emission information, or actual mobile asset location information.
	 Kumar teaches wherein the fuel combustion ratio is further selected based on mobile asset operation information including one or more of actual engine speed information, actual engine load information, actual engine emission information, or actual mobile asset location information (claim 14, “wherein the controller is operable to adjust one or both of the first ratio or the second ratio based on one or more of fuel availability, time of use of one or more of the first fuel or the second fuel, date of the use of the one or more of the first fuel or the second fuel, power requirements of the vehicle, geographically agnostic emissions requirements, local emissions requirements,”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the multiple energy routing system as disclosed by Tate to incorporate the operation information such as emission information as taught by Kumar for the purpose of increasing the efficiency and output of the engine.
	Regarding claim 26, Kumar further teaches wherein the fuel combustion ratio is further selected so that an actual emission level associated with usage of the first and second fuels is less than or equal to a determined emission level included in projected emission information associated with the selected route (claim 14, “wherein the controller is operable to adjust one or both of the first ratio or the second ratio based on one or more of fuel availability, time of use of one or more of the first fuel or the second fuel, date of the use of the one or more of the first fuel or the second fuel, power requirements of the vehicle, geographically agnostic emissions requirements, local emissions requirements, .. claim 16 “wherein control of the engine according to the first trip plan at least one of reduces or minimizes an amount of at least one of the first fuel or the second fuel consumed or reduces or minimizes a total amount of emissions”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the multiple energy routing system as disclosed by Tate to incorporate the operation information such as emission information as taught by Kumar for the purpose of increasing the efficiency and output of the engine.
Regarding claim 38, Kumar teaches wherein the fuel ratio is further selected so that an actual emission level associated with usage of the first and second fuels is less than or equal to a determined emission level included in projected emission information associated with the route (claim 14, “wherein the controller is operable to adjust one or both of the first ratio or the second ratio based on one or more of fuel availability, time of use of one or more of the first fuel or the second fuel, date of the use of the one or more of the first fuel or the second fuel, power requirements of the vehicle, geographically agnostic emissions requirements, local emissions requirements,”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the multiple energy routing system as disclosed by Tate to incorporate the operation information such as emission information as taught by Kumar for the purpose of increasing the efficiency and output of the engine.
	Regarding claim 27, Tate does not explicitly disclose further comprising supplying the engine exhaust with the third amount of the first fuel so that the actual emission level associated with usage of the first and second fuels during an increase in engine power is less than or equal to the determined emission level.
	 Robitschko teaches further comprising supplying an engine exhaust with a third amount of the first fuel so that the actual emission level associated with usage of the first and second fuels is less than or equal to the determined emission level (¶0018, “the output P delivered by the internal combustion engine when operating with one fuel type”. FIG. 1 shows the range of the output power of the engine i.e.  increasing. ¶0018, “internal combustion engine per unit of time is regulated by matching a mixture pressure influenced by it in an intake of the internal combustion engine to a mixture pressure target value determined according to the output delivered and the preset nitrogen oxide emission value of the internal combustion engine”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the multiple energy routing system as disclosed by Tate to incorporate the supplying an engine exhaust with amount of fuel as taught by Robitschko for the purpose of improve emissions by simultaneously reducing particulate matter (smoke), nitrogen oxides (NOx), and hydrocarbons (HC).
	Regarding claim 39, Robitschko, in the same field of endeavor, teaches supplying the engine exhaust with the amount of the first fuel so that the actual emission level associated with usage of the first and second fuels is less than or equal to the determined emission level (¶0031, “while a third fuel type is regulated. A major advantage of the method according to the invention is that even when there are changes in the mixing ratio of different fuels at any chosen point in time the reaching of the desired NO.sub.x emission values is assured”, claim 3, “wherein the quantity of the second fuel supplied to the internal combustion engine per unit of time is regulated ..by the quantity of the second fuel in an exhaust of the internal combustion engine”, abstract, “ the internal combustion engine is supplied at least some of the time with a first fuel and at least some of the time with a second fuel, the quantity of the first fuel supplied to the internal combustion engine per unit of time being controlled according to a preset control actual value or kept constant and the quantity of the second fuel supplied to the internal combustion engine per unit of time to reach a presettable nitrogen oxide emission value being regulated”. As best understood by the Examiner, Examiner, construes the third amount of first fuel as adjusting the amount of a fuel type to meet the emission requirements).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the multiple energy routing system as disclosed by Tate to incorporate supplying an engine exhaust with a third amount of the first fuel based on an actual emission level as taught by Robitschko for the purpose of generate an optimum degree of efficiency by regulating the internal engine performance. 

	 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Funk (7,019,626) discloses Systems, methods and apparatus' of converting an engine into a multi-fuel engine are provided. One embodiment reduces particulate emissions and reduces the amount of combusted gasoline or diesel fuel by replacing some of the fuel with a second fuel, such as natural gas, propane, or hydrogen (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667